ORDER

PER CURIAM
Donna J. Bailey (“Appellant”) appeals from the trial court’s grant of a motion for summary judgment in favor of defendant Erik Lowes Enterprises, LLC (“Lowes”). Appellant filed suit against the landscaping and snow removal company, Lowes, and the property manager of Owensville Senior Citizens Housing Corporation (“OSCHC”), for damages resulting from her December 16, 2010 fall on an icy parking lot at the apartment complex where she resided (“the accident”). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).